number release date id office uilc cca_2010032419233935 ------------------ from -------------------- sent wednesday date pm to ------------------- cc subject re ftc --------------- nice to hear from you you are on the right track here compulsory payments of creditable foreign_income_taxes are eligible for credit in the year paid_or_accrued according to the taxpayer's method_of_accounting for foreign taxes however under sec_904 the credit may be claimed in that year only to the extent of the pre-credit us tax that would otherwise be due on the foreign source taxable_income in the same sec_904 separate category or basket to which the foreign tax is apportioned under the rules of sec_1_904-6 if the pre-credit us tax attributable to the taxpayer's separate basket income is less than the amount of creditable_foreign_tax paid_or_accrued in that year then the excess_credit may be carried back to the immediately preceding year and then carried forward to each of the following years until the excess is absorbed or expired the taxpayer's ability to use the excess_credit in a carryback or carryforward year is limited in each year by the sec_904 limitation so if the taxpayer had foreign source taxable_income in the general category in ------- but did not pay or accrue any foreign tax in ------- and had no excess_credits in the general category carried forward to ------- from prior years then some or all of the general category excess foreign taxes paid_or_accrued in ------- may be carried back and used as a credit against the us tax on the general category foreign_source_income that was taxable in ------- the carryover and carryback rules help mitigate the economic double_taxation that might otherwise occur if the us and the foreign_country tax the same income in different taxable years the fact that the taxpayer did not leave the us in ------- does not necessarily mean he had no foreign_source_income in that year for example he might have reported income on the cash_basis for work performed abroad in ------- for which he was paid in ------- in addition he might have paid_or_accrued foreign tax in ------- on income reported for us tax purposes in ------- the source_of_income is generally determined under code sections and the regulations thereunder compensation_for services performed in a foreign_country may be treated as foreign_source_income under these rules in addition certain tax_treaties may give us taxpayers the option to recharacterize some types of us source income as foreign_source_income to the extent necessary to relieve double_taxation if the income may be taxed by the foreign treaty partner as well as by the us when you get more information about the nature of the foreign_source_income reported by the taxpayer on his amended_return for ------- please feel free to contact me if you have followup questions about how the income was sourced or how the sec_904 limitation was computed for that year thanks -------------------- -----------------------
